Title: From John Adams to Charles Chauncy, 27 April 1785
From: Adams, John
To: Chauncy, Charles


          
            Sir.
            Auteuil April 27. 1785.
          
          I was much obliged to you for your kind Letter by Mr: Temple which I received in London; but having been called from thence to the Hague, & from thence again to Paris by the public Service, and much employed with the Cares of my Family as well as the public Business I have not been able to answer it sooner.
          Mr: Temple is now appointed Consul General from the King of Great Britain to the United States, and much will depend upon his Prudence, Patience & Wisdom. he is in a Situation of much Delicacy, and must proceed with great Caution. he will therefore stand in need of the Advice of his Friends. His Knowledge of the Commerce and his respectable Connections will be of great Service to him if he setts out right. if I should go to England, as by the late Letters from Congress I must, I should be glad to have a friendly Correspondence with him. it may be usefull to both Countries as well as to us.
          Whether it will be possible to accomplish the Views of Congress in England I know not. if the same Blindness & Delusion should continue there, so much the worse for them. Our Country is in a Situation, to make her friendship much more Essential to the English than theirs can be to us, important as it is.
          I hope soon to have the Pleasure of reading your new Work which has a great Reputation and is upon a most interesting Subject— This Letter will be delivered you, by J. Q. Adams my eldest Son, who after seven years Travel is returning home where I hope he will find Friends and become in Time a usefull Man.
          With great & sincere Respect &c
         